— Appeal from an order denying appellants’ motion to dismiss the first cause of action (for a judgment declaring respondent to be the lawful wife of appellant Cassano) and the second cause of action (to annul the purported marriage between the appellants) on the grounds that they do not state facts sufficient to constitute causes of action and that a prior action is pending and undetermined, in which action respondent is seeking a judgment of divorce from appellant Cassano, and to dismiss the third cause of action (to set aside a separation agreement between respondent and appellant Cassano) on the ground that that cause is barred by the Statute of Limitations. Order affirmed, with $10 costs and disbursements. No opinion. Nolan, P. J., Wenzel, Beldock, Ughetta and Hallinan, JJ., concur. [18 Misc 2d 981.]